Citation Nr: 0943446	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-35 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Whether new and material evidence has been received to re-
open a claim of service connection for a right knee disorder, 
to include as secondary to a right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 through April 
1970.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

In his timely filed April 2006 Notice of Disagreement, the 
Veteran expressed disagreement with the RO's refusal to 
reopen his claim of service connection for a right knee 
disorder, to include as secondary to a right ankle fracture, 
and its denial of entitlement to a compensable rating for a 
scar on his right knee.  In his September 2006 substantive 
appeal, however, the Veteran reserved for appeal only the new 
and material evidence issue relating to his right knee.

The issue of entitlement to service connection for a right 
knee disorder, to include as secondary to a right ankle 
fracture, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1993 Board decision denied the Veteran's claim of 
service connection for a right knee disorder, to include as 
secondary to a right ankle fracture; no further action was 
taken by the Veteran with regard to the Board's July 1993 
decision.

2.  The evidence associated with the claims file subsequent 
to the Board's July 1993 decision, when considered with 
previous evidence of record, relates to the factual questions 
of whether the Veteran's current right knee disorder was 
proximately due to or resulted from his service-connected 
right ankle disorder; and raises a reasonable possibility of 
substantiating a claim for service connection for a right 
knee disorder, to include as secondary to a right ankle 
fracture. 


CONCLUSION OF LAW

The additional evidence associated with the file since the 
Board's July 1993 decision that denied service connection for 
a right knee disorder is new and material, and service 
connection for a right knee disorder, to include as secondary 
to a right ankle fracture, is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Recitation of the Applicable Laws and Regulations for 
Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

II.  New and Material Evidence to Reopen Service Connection 
for a Right Knee Disorder, to Include as Secondary to a Right 
Ankle Fracture

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual analysis may not be considered.  38 U.S.C.A. 
§§ 7104,7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received after August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).
In this case, the Veteran filed an original claim for service 
connection for a right leg disorder in April 1970.  In a July 
1970 rating decision, he was granted service connection for a 
right ankle fracture, but he was denied service connection 
for a right knee sprain.  The Veteran did not appeal this 
decision, however, in July 1990 he filed a new claim 
requesting that his claim for service connection for a right 
knee disorder, to include as secondary to his right ankle 
fracture, be reopened.  The RO denied this claim in a 
February 1991 rating decision.  After a timely appeal filed 
by the Veteran, in a July 1993 decision, the Board denied the 
Veteran's right knee service connection claim based upon the 
Board's findings that the evidence at that time did not 
establish a current right knee disability or contain medical 
opinions relating reported right knee symptoms to the 
Veteran's service-connected right ankle disorder.  No further 
action was taken by the Veteran with respect to the Board's 
decision.  As such, the Board's July 1993 decision is final 
and the issue of service connection for a right knee disorder 
may not be re-opened absent new and material evidence.  
38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

In May 2005, the Veteran requested VA to reopen a claim for 
service connection for a right knee disorder, to include as 
secondary to his right ankle fracture.  The question for the 
Board now is whether new and material evidence in support of 
the Veteran's claim has been received by the RO since the 
issuance of the Board's final July 1993 decision.

In support of his May 2005 request to reopen, the Veteran 
submitted VA treatment records relating to treatment from 
November 2003 through March 2006.  He has also submitted his 
June 2005 statement and various lay statements from his 
spouse, friend, co-worker, and employer which were received 
by VA in May 2007.  The recently submitted VA treatment 
records contain treatment records from November 2004 and 
March 2006 which provide diagnoses of right knee 
osteoarthritis and patellofemoral pain disorder.  In the 
March 2006 treatment note, the Veteran's VA physician opined 
that the Veteran's osteoarthritis was as likely as not due to 
many years of favoring his right leg when walking, given his 
right ankle injury.  In the May 2007 statement from the 
Veteran's spouse, she asserted that the Veteran had 
experienced right knee symptoms since his an in-service 
injury in 1969.


The Board finds that the evidence associated with the claims 
file since the Board's prior July 1993 decision, when 
considered with previous evidence of record, relates to the 
factual questions of whether the Veteran's right knee 
disorder is proximately due to or has resulted from his 
service-connected right ankle fracture and whether the 
Veteran currently exhibits clinical findings of the right 
knee.  The additional evidence raises the reasonable 
possibility of substantiating the Veteran's claim.

For these reasons, the Board has determined that new and 
material evidence has been received and that the claim for 
service connection for a right knee disorder, to include as 
secondary to a right ankle fracture, should be reopened.  
This claim will next be addressed by the Board on a de novo 
basis, an action that will not prejudice the Veteran in light 
of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In the context of a claim to reopen a final decision on the 
basis of new and material evidence, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
requires that VA look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes the type of evidence and information that would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  A veteran is thereby notified that 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In the present case, the Veteran and his representative were 
notified of the information and evidence needed to reopen 
service connection for a right knee disorder in a June 2005 
notice letter.  This letter also advised the Veteran as to 
the reasons and bases for the prior denial of service 
connection for his right knee disorder.  After a reasonable 
period in which the Veteran was provided an opportunity to 
respond, that issue was subsequently adjudicated in an 
October 2005 rating decision.  Moreover, because the 
Veteran's claim has been reopened by this decision, no 
further notice is required on the issue of reopening, and 
there can be no prejudice regarding notice of reopening.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

New and material evidence has been received, and the claim of 
service connection for a right knee disorder, to include as 
secondary to a right ankle fracture, is reopened.


REMAND

Under 38 U.S.C.A. § 5103A(d), a VA medical examination is to 
be afforded where such an examination "is necessary to make 
a decision on the claim."  A VA examination is "necessary" 
where the evidence, after taking into consideration all 
information and lay or medical evidence:  (1) contains 
competent evidence that the veteran has a current disability, 
or persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the veteran's active military, naval, or air service; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.

In this case, VA treatment records relating to treatment 
rendered from November 2003 through June 2005 reflect ongoing 
diagnoses of patellofemoral pain syndrome and arthritis of 
the patellofemoral and talotibial joints.  In November 2004, 
the Veteran's VA physician opined that the Veteran's knee 
pain was "probably secondary to [the Veteran] favoring his 
foot."  In March 2006, the Veteran's VA physician re-
diagnosed the Veteran with right knee osteoarthritis which 
was diagnosed in 1995 and was "as likely as not due to many 
years of favoring his right leg when walking, given his right 
ankle injury, which is service-connected."  To date, the 
Veteran has yet to be afforded a VA examination.  
Notwithstanding the favorable nexus opinions expressed by the 
Veteran's VA physician, a VA examination is necessary in this 
case given the lengthy absence of a diagnosed right knee 
disorder following the Veteran's discharge from active duty 
service in 1970.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim of service connection for a right 
knee disorder, to include as secondary to 
a right ankle fracture.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran should also be provided a VA 
21-4142 release and requested to provide 
on the release the names and full address 
information for any private or VA 
treatment providers who have rendered 
treatment since March 2006.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed right knee 
disorder.  The Veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
right knee disorder.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed right 
knee disorder is proximately due to or 
the result of the Veteran's service-
connected right ankle fracture, or 
etiologically related to the Veteran's 
period of active service.

The examiner must provide a complete 
rationale for the opinions expressed, 
with references to all relevant service 
treatment records, lay statements, and 
post-service private and VA treatment 
records (including the diagnoses and 
favorable nexus opinions expressed in 
the VA treatment records of November 
2004 and March 2006), as "[i]t is the 
factually accurate, fully articulated, 
sound reasoning for the conclusion, not 
the mere fact that the claims file was 
reviewed, that contributes probative 
value to a medical opinion."  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  The examiner's findings, 
opinions, and conclusions must be 
expressed in a typewritten report.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for a 
right knee disorder, to include as 
secondary to a right ankle fracture 
should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


